--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.20
 
JOINDER AGREEMENT
 
Reference is made to (a) the Revolving Credit and Term Loan Agreement dated as
of August 31, 2008 (the “Loan Agreement”) by and between CVC California, LLC
(the “Lender”) and General Environmental Management, Inc. (the “Borrower”), (b)
the Guaranty Agreement dated as of August 31, 2008 (the “Guaranty”) made by the
Borrower’s Subsidiaries in favor of the Lender, and (c) the Collateral Agreement
dated as of August 31, 2008 (the “Collateral Agreement”) by and among the
Borrower and its Subsidiaries (as “Grantors”) and the Lender.  All capitalized
terms used herein without definition have the respective meanings ascribed to
them in the Loan Agreement.
 
The undersigned has become a Wholly-Owned Subsidiary of the Borrower.  Pursuant
to Section 5.11 of the Loan Agreement, Section 4.17 of the Guaranty, and Section
7.15 of the Collateral Agreement, the undersigned is required to join in, become
a party to and agree to be bound by and comply with the Guaranty and the
Collateral Agreement; and pursuant to the Loan Agreement, it will be an Event of
Default if the undersigned fails to join in and become a party to the Guaranty
and the Collateral Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, intending to be legally bound hereby, hereby joins in, becomes a
party to and agrees (jointly and severally with all other Guarantors under the
Guaranty and all other Grantors under the Collateral Agreement) to be bound by
and comply with (i) the Guaranty, as if an original Guarantor thereunder and
signatory thereto, and (ii) the Collateral Agreement, as if an original Grantor
thereunder and signatory thereto, including (without limitation) the grant to
the Lender (as Secured Party under the Collateral Agreement) of liens upon and
security interests in all Collateral (as such term is defined in the Collateral
Agreement) of the undersigned, whether now existing or hereafter arising or
acquired, and wherever located, which grant of liens and security interests is
hereby made and confirmed.
 
The undersigned hereby further confirms that all of the information contained in
the Perfection Certificate being delivered by the undersigned to the Lender
concurrently herewith is true and correct on and as the date hereof.
 
Neither this Joinder Agreement nor any obligations hereunder may be assigned by
the undersigned without the prior written consent of the Lender.  This Joinder
Agreement shall be binding upon the undersigned and its successors and permitted
assigns, and shall inure to the benefit of the Lender and its successors and
assigns.
 
Neither this Joinder Agreement nor any rights or obligations hereunder may be
waived except pursuant to a written agreement signed by the party to be charged
therewith.  This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of laws principles (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
 
IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
this 31st day of August, 2008.
 

      ISLAND ENVIRONMENTAL SERVICES, INC.            
 
 
By: 
 
 
 
   
Timothy J. Koziol
President
 

 